 


110 HR 864 IH: Midwifery Care Access and Reimbursement Equity Act of 2007
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 864 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2007 
Mr. Towns (for himself and Mr. Upton) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for reimbursement of certified midwife services and to provide for more equitable reimbursement rates for certified nurse-midwife services. 
 
 
1.Short titleThis Act may be cited as the Midwifery Care Access and Reimbursement Equity Act of 2007. 
2.FindingsCongress finds the following: 
(1)The Medicare program reimburses certified nurse-midwives for primary care services, as authorized by State law. 
(2)Since 1988, Congress has authorized reimbursement under the Medicare program to certified nurse-midwives for the provision of maternity-related services to Medicare-eligible women with disabilities who are of childbearing age. 
(3)Since 1993, Congress authorized reimbursements under the Medicare program to certified nurse-midwives to also provide additional services outside the maternity cycle.  
(4) In its June 2002 report to Congress, the Medicare Payment Advisory Commission (MedPAC) unanimously recommended that the percentage of part B reimbursement for certified nurse-midwife services to be increased by Congress. MedPAC also highlighted the high quality of care provided by certified nurse-midwives. 
(5)Certified nurse-midwives and certified midwives are highly educated health professionals. To practice in the United States as either a certified nurse-midwife or a certified midwife, an individual must complete a post-baccalaureate educational program and State licensure as well as pass a national certification examination. 
(6)While most State Medicaid programs reimburse certified nurse midwives and other obstetrical and gynecological providers at the same payment rate, the Medicare program reimburses such midwives at a payment rate that is 35 percent lower than such other providers.  
(7)This disparity is a barrier to women’s access to obstetrical and gynecological providers of their choice within the Medicare program.  
(8)Health disparities in the United States continue to be a critical problem. Midwives have historically cared for those populations most at risk for health disparities in areas of high infant mortality, preterm birth, low birth weight, sudden infant death syndrome, maternal mortality, breast and cervical cancer, and HIV/AIDS infection among women. 
(9)Providing more equitable reimbursement for the high quality primary care services of certified nurse-midwives and certified midwives will aid in ensuring their services are available to women in need. 
3.Medicare payment for certified nurse-midwife and midwife services 
(a)Certified Midwife, Certified Midwife Services Defined 
(1)Section 1861(gg) of the Social Security Act (42 U.S.C. 1395x(gg)) is amended by adding at the end the following new paragraphs: 
 
(3)The term certified midwife services means such services furnished by a certified midwife (as defined in paragraph (4)) and such services and supplies furnished as an incident to the certified midwife’s service which the certified midwife is legally authorized to perform under State law (or the State regulatory mechanism provided by State law) as would otherwise be payable under this title if furnished by a physician or as an incident to a physician’s service. 
(4)The term certified midwife means an individual who has successfully completed a bachelor’s degree from an accredited educational institution and a program of study and clinical experience meeting guidelines prescribed by the Secretary, or has been certified by an organization recognized by the Secretary.. 
(2)The heading in section 1861(gg) of the Social Security Act (42 U.S.C. 1395x(gg)) is amended to read as follows: 
 
(gg)Certified nurse-midwife services; certified midwife services. 
(b)Certified Midwife Service Benefit 
(1)Medical and other servicesSection 1861(s)(2)(L) of the Social Security Act (42 U.S.C. 1395x(s)(2)(L)) is amended by inserting and certified midwife services before the semicolon. 
(2)Permitting hospitals to provide for patients receiving certified nurse-midwife services or certified midwife services to be under the care of a certified nurse-midwife or certified midwifeSection 1861(e)(4) of the Social Security Act (42 U.S.C. 1395x(e)(4)) is amended— 
(A)by inserting (i) after except that; and 
(B)by inserting before the semicolon the following: and (ii) a patient receiving certified nurse-midwife services or certified midwife services (as defined in paragraphs (1) and (3), respectively, of subsection (gg)) may be under the care of a certified nurse-midwife or certified midwife with respect to such services to the extent permitted under State law. 
(3)Benefit under part BSection 1832(a)(2)(B)(iii) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)(iii)) is amended— 
(A)by inserting (I) after (iii); and 
(B)by inserting certified midwife services, after certified nurse-midwife services,.  
(4)Amount of paymentSection 1833(a)(1)(K) of the Social Security Act (42 U.S.C. 1395l(a)(1)(K)) is amended— 
(A)by inserting and certified midwife services after certified nurse-midwife services, and 
(B)by striking 65 percent and inserting 100 percent each place it appears.  
4.Interim, final regulationsIn order to carry out the amendments made by this Act in a timely manner, not later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall promulgate regulations, that take effect on an interim basis, after notice and pending opportunity for public comment. 
 
